internal_revenue_service number release date index number ------------------ --------------------------- ------------------------ ------------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc ita b07 plr-145348-10 date may re request for private_letter_ruling under sec_168 legend taxpayer company company state state city ballpark building date date year year year a b c d e f g h i j -------------------------------------------------- -------------------------------- ------------------------- ------------- ---------- -------------------------------------- ------------------------------------------------------- ------------------------------------- ------------------- ---------------- ------- ------- ------- ------ ---- ---- --------- -------- --- ----- -- ------- --------- k l m n o -------- -------- --- ----- --- dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling that certain of taxpayer’s tangible depreciable_property used in its business activity is 7-year_property described in sec_168 of the internal_revenue_code facts taxpayer is primarily engaged in the ownership and operation of power generation facilities purchasing fuel and transportation services to support its power plant operations and marketing and trading energy capacity and related products taxpayer is a corporation that is the parent of a consolidated_group for federal_income_tax purposes taxpayer uses an annual_accounting_period ending december and the overall accrual_method of accounting for maintaining its accounting books_and_records and filing its federal_income_tax return on date taxpayer purchased the ownership_interest of company a single- member limited_liability_company registered in state and headquartered in city company is a disregarded_entity for federal_income_tax purposes and is wholly-owned by company company is also a disregarded_entity for federal_income_tax purposes and is wholly-owned by taxpayer by acquiring the ownership_interest in company taxpayer acquired ownership for federal_income_tax purposes of all of the assets of company taxpayer will continue to run the purchased business of company under the same name company is an operator of district energy systems in state company builds owns operates and maintains systems that provide cooling heat and electricity to end-use customers such as office and municipal buildings residential buildings hotels university campus facilities and entertainment venues in general district heating and cooling systems produce steam hot water or chilled water at a central plant and then pipe that energy out through a municipal loop to buildings in the district for space heating domestic hot-water heating and air conditioning individual buildings that take advantage of a district heating and cooling provider do not need their own boilers or furnaces chillers or cooling towers the assets of a district cooling system consist of a central chilled-water plant a chilled-water supply line usually underground off-take points to individual buildings and a return line to bring the water back to the central plant the assets in the plant include chillers cooling towers thermal storage galvanized steel coils pumps and motors electrical systems chemical systems plant wiring plant piping and control systems central chilled-water plants typically run on electricity steam-turbine drives or steam absorption taxpayer is requesting a letter_ruling solely with respect to taxpayer’s formerly company 1’s district cooling system in downtown city which supplies cooling to multiple customers taxpayer’s district cooling system in downtown city uses three chiller plants plant sec_1 and to feed the system’s a miles of chilled water pipeline which circulates b million gallons of water pincite f throughout downtown city this system is a closed loop in that the chilled water never leaves the pipe but the loop runs from the plant to the extremities of the supply lines and then returns to the plant through a set of two parallel pipes rather than as a circle so the system’s actual length is about c miles the pipeline is generally laid underground in trenches below the city’s streets and the extensions to a customer’s building connect to the customer’s basement along the pipe in the same below-ground trench are wires like fiber-optic cable that extend from the plant to the meters at each customer’s location which record the customer’s use for billing purposes and enable taxpayer to monitor the use of its district cooling system in downtown city plant and plant are located across the street from each other and plant is about two blocks away there is no connection between plant and plant or between either of them and plant except through the closed loop pipeline each plant has separate connections to the closed loop pipeline plant includes one building with minor structures and an adjacent ice thermal facility plant was built in year and is used as the main chilled-water generating facility it also includes a small office area where computer equipment is installed to monitor all of the systems at plant sec_1 through plant is the chiller located in the ballpark together plant sec_1 and supply d tons of cooling to downtown city e tons to the ballpark at the time company began operations in year the ballpark had been operating its own internal chiller and cooling system serving only the ballpark since year when it was constructed the ballpark chiller pumped chilled water through pipes in the infrastructure of the ballpark and large fans blew cooled air from around the pipes into the interior areas of the ballpark because the ballpark system was not as efficient as company 1’s chilled water system the owners of the ballpark and company entered into an agreement in year pertaining to the chiller at the ballpark which is still in effect between taxpayer and the ballpark the agreement is a single contract to provide chilled water to the ballpark on commercial terms similar to taxpayer’s other customers but it also gave company the right to use the chilling equipment that was already located in the ballpark as part of company 1’s now taxpayer’s district cooling system in downtown city taxpayer does not have any ownership in the ballpark chilling equipment and does not depreciate it although taxpayer would depreciate any improvements it makes to such equipment under the agreement company converted the chiller at the ballpark from being connected directly into the cooling system at the ballpark to instead running chilled water into company 1’s closed loop pipeline that serves all of company 1’s customers the ballpark chiller is designated as taxpayer’s plant taxpayer is not obligated to use the ballpark chilling equipment whether the ballpark chiller is operated depends on the overall demand of taxpayer’s customers not the specific demands of the ballpark to provide chilled water to the ballpark under the agreement entered into in year company constructed a link off of its closed loop pipeline distinct from the pipes that connect the ballpark chiller to the pipeline whether or not the ballpark chiller is in operation taxpayer has a contractual duty to provide chilled water to the ballpark taxpayer’s capacity to provide chilled water to the ballpark often is satisfied by operating plant sec_1 and without operating the ballpark chiller plant unlike its other customer connections from the closed loop pipeline there is no heat_exchanger at the ballpark taxpayer’s chilled water runs directly from the closed loop pipeline into the cooling system in the ballpark’s infrastructure as was the case before the ballpark contracted in year for company to provide chilled water large fans blow the cooled air around the water pipeline into the interior areas of the ballpark taxpayer does not maintain the ballpark cooling system taxpayer’s responsibility stops at the point where secondary pumps inside the ballpark owned and managed by the ballpark control their water flow into the stadium in year company and the building then under construction entered into separate agreements to lease space for a chilling plant and to provide cooling services to the building the lease agreement is for a f-year term with g options that taxpayer can exercise each for a h-year renewal of the lease the cooling services agreement is for a single f-year term with no renewal options under the lease agreement company installed its third downtown plant plant inside the building there is also a cooling tower located on the roof of the building as with the ballpark chiller at plant the building chillers are connected to taxpayer’s closed loop pipeline through one set of pipes and a separate set of pipes delivers chilled water from the closed loop pipeline into the building taxpayer’s chilled water is fed into i heat exchangers which transmit cooling into the building’s system taxpayer does not maintain the building’s air conditioning system taxpayer’s obligation to provide chilled water to the heat exchangers at the building is separate from its operation of plant located in the building taxpayer can provide chilled water into the building through its closed loop pipeline even if plant is not in operation taxpayer can use plant in the building even if taxpayer is not providing cooling services to the building plant can supply up to j tons of chilled water to taxpayer’s district cooling system in downtown city and the building’s demand capacity is only k tons company installed i l ton chillers in plant in date to increase capacity to serve its growing customer base taxpayer’s options to renew the lease for plant can be exercised even if there is no new agreement for taxpayer to provide cooling services to the building a total of m chillers and n thermal storage tanks are employed in downtown city each night chillers pump a f glycol and water mixture through galvanized steel coils in the chilled water storage tank this produces i million pounds of ice produced when utility loads and market prices are lowest during peak cooling periods during the day the ice is melted and the water pumped through an underground distribution network to air-condition the buildings using the ice reduces the amount of chillers that are required to run during the day which also reduces electrical peak demand a building owner links its building’s internal heating ventilation and air- conditioning hvac system to taxpayer’s chilled-water closed loop pipeline through a heat_exchanger substation at the heat_exchanger substation the cold water is run through heat exchangers in which a portion of the cold energy thermal energy is transferred from the water to cool the building the energy transferred from the water is used to cool the buildings in which the substation is located the heat exchangers are the terminal points of taxpayer’s district cooling system and the point at which the chilled water transfers cooling energy that the customer buys taxpayer owns and depreciates the heat exchangers the customer must connect pipes into the heat exchangers and feed its own water into the exchanger to enable the exchanger to chill the customer’s water as it flows through the exchanger in order to provide the cooling the customer will use to operate its central air conditioning system taxpayer does not maintain any of its customers’ air conditioning systems taxpayer can regulate the amount of chilled water delivered to the heat_exchanger in any particular customer’s building as the customer’s demands requires none of the water transmitted through the underground pipes is used by any of the buildings and all of the water is returned to taxpayer’s chiller plants after completion of the energy transfer the now warmer water in taxpayer’s pipe is pumped back and returned to the chiller plants by another underground pipe the water had a temperature of f when it left the plant and has a temperature of f to f when it returns the water upon being return to the chiller plant will be re-chilled in the chiller to complete the water loop and then is re-circulated through the loop taxpayer’s customers typically have a long term service agreement with taxpayer for_the_use_of its district cooing system in downtown city most of the agreements are for a o-year period there is a monthly charge with a fixed component and a variable component based on the customer’s actual use of the system taxpayer’s district cooling system is designed to be expanded in some cases an older building will be converted from some other cooling system to one that can use a district cooling system newer buildings will often be designed and constructed to incorporate a district cooling system from inception when a new customer is added an extension will be built from taxpayer’s existing closed loop pipeline to the customer’s building a customer that stopped using taxpayer’s district cooling system could continue to operate its internal air-conditioning system but would need to find some other source that could cool the water to be circulated through the customer’s system taxpayer could terminate service to a customer by shutting the pipeline that feeds the heat_exchanger with chilled water from the closed loop pipeline taxpayer’s district cooing system in downtown city is not public_utility_property within the meaning of sec_168 ruling requested taxpayer’s tangible depreciable_property used in its business activity of circulating chilled water through a closed loop pipeline to customers’ premises other than property having a specifically assigned asset class under revproc_87_56 or recovery_period where the water leaves its chiller plant as a cold pressurized liquid is pumped through underground pipes to various customers’ premises and flows through heat exchangers in which a portion of the cold energy thermal energy is transferred from the water to cool the customers’ buildings does not have a class_life and as such is 7-year_property described in sec_168 law and analysis sec_167 provides that there is allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 which prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system a taxpayer computes the depreciation deduction by using a prescribed depreciation method recovery_period and convention for purposes of the general depreciation system the depreciation method recovery_period and convention are determined by the property's classification under sec_168 pursuant to sec_168 property with a class_life of years or less is classified as 3-year_property property with a class_life of more than years but less than years is classified as 5-year_property property with a class_life of years or more but less than years is classified as 7-year_property property with a class_life of years or more but less than years is classified as 10-year_property property with a class_life of years or more but less than years is classified as 15-year_property and property with a class_life of years or more is classified as 20-year_property the term class_life is defined in sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used sec_1 b -11 e iii further provides that in the case of a lessor of property unless there is an asset_guideline_class in effect for lessors of such property the asset_guideline_class for the property is determined as if the property were owned by the lessee however in the case of an asset_guideline_class based upon the type of plr-145348-10 property for example trucks or railroad cars as distinguished from the activity in which used the property is classified without regard to the activity of the lessee the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 1987_2_cb_674 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure through and an activity group that is asset classes through would be classified in the asset group see 111_tc_105 if there is not an asset class of revproc_87_56 that describes the property or the business activity in which the property is primarily used and if the property is not otherwise classified under sec_168 or the property is 7-year_property pursuant to sec_168 the first issue is whether there is an asset class of revproc_87_56 that describes taxpayer’s business activity of circulating chilled water through a closed loop pipeline to provide cooling to customers’ buildings in downtown city asset classes with the prefix are captioned electric gas water and steam utility_services and include assets used in the production transmission and distribution of electricity gas steam or water for sale including related land improvements there are two asset classes with the prefix that may apply to taxpayer’s business activity asset cla sec_49 central steam utility production and distribution or asset cla sec_49 water utilities asset cla sec_49 of revproc_87_56 includes assets used in the production and distribution of steam for sale assets in this class have a class_life of years and as a result are classified as 20-year_property under sec_168 in this case the chilled water that is circulated in taxpayer’s district cooling system in downtown city is not changed from a liquid to a vapor steam further this water is never actually accessed by taxpayer’s customers instead it is the cold energy thermal energy transferred through the heat_exchanger substation that is furnished by taxpayer to its customers accordingly taxpayer’s business activity of circulating chilled water through a closed loop pipeline to provide cooling to customers’ buildings in downtown city does not produce and distribute steam for sale and consequently is not described in asset cla sec_49 asset cla sec_49 of revproc_87_56 includes assets used in the gathering treatment and commercial distribution of water assets in this class have a class_life of years and as a result are classified as 20-year_property under sec_168 however sec_168 assigns a recovery_period of years to water_utility_property plr-145348-10 which is defined in sec_168 as meaning property that is an integral part of the gathering treatment or commercial distribution of water and that without regard to sec_168 would be 20-year_property in this case none of the water transmitted by taxpayer through the closed loop underground pipes to buildings for cooling purposes is used by any of taxpayer’s customers and all of the water is returned to taxpayer’s chiller plants as a result taxpayer is not distributing water to its customers as previously mentioned taxpayer is furnishing cold energy thermal energy through the heat_exchanger substation to provide cooling for its customers’ buildings further taxpayer’s district cooling system in downtown city does not gather and treat the water used in that system accordingly taxpayer’s business activity of circulating chilled water through a closed loop pipeline to provide cooling to customers’ buildings in downtown city is not described in asset cla sec_49 because taxpayer’s business activity involves a closed loop pipeline we also considered asset cla sec_46 pipeline transportation of revproc_87_56 this asset class includes assets used in the private commercial and contract carrying of petroleum gas and other products by means of pipe and conveyors the truck lines and related storage facilities of integrated petroleum and natural_gas producers are included in this class this class excludes initial clearing and grading land improvements as specified in revrul_72_403 1972_2_cb_102 but includes all other related land improvements assets in this class have a class_life of years and consequently are classified as 15-year_property under sec_168 the purpose of taxpayer’s closed loop district cooling system in downtown city is to provide cooling to the buildings of taxpayer’s customers while the closed loop underground pipes carry the chilled water to each customer’s building to provide the cooling none of the water leaves the pipes all of the water is returned to taxpayer’s chiller plants taxpayer’s closed loop district cooling system in downtown city is not supplying water to customers consequently we believe that taxpayer’s business of providing cooling is not an activity of carrying a product by pipe thus taxpayer’s business activity of circulating chilled water through a closed loop pipeline to provide cooling to customers’ buildings in downtown city is not described in asset cla sec_46 accordingly there is not an asset class of revproc_87_56 that describes taxpayer’s business activity of circulating chilled water through a closed loop pipeline to provide cooling to customers’ buildings in downtown city the second issue is whether the tangible depreciable_property taxpayer uses in its activity of circulating chilled water through a closed loop pipeline to a heat_exchanger located in the customers’ buildings are structural_components plr-145348-10 sec_1_48-1 provides that the term structural_components includes among other things all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts taxpayer’s facts involve a district cooling system circulating chilled water in a closed loop pipeline for providing cooling to buildings owned by taxpayer’s customers 76_tc_609 involves a similar situation where the court held that despite the separate ownership of a total energy plant which includes underground pipes for circulating chilled water for air conditioning an apartment complex and the apartment complex not owned by the petitioners the plant must be classified as a structural_component of a building in light of samis we will address whether the samis decision would apply in taxpayer’s situation to require a conclusion that the tangible depreciable_property taxpayer uses in its activity of circulating chilled water through a closed loop pipeline to a heat_exchanger located in the customers’ buildings are structural_components in samis the petitioners were partners in a partnership that owned a total energy plant that served only an apartment complex owned by an unrelated party kf-ids the petitioner’s energy plant supplied hot water and hot and chilled water for heating and air conditioning to this apartment complex hereinafter we will refer to the petitioners in samis as petitioners the court in samis held that petitioners’ total energy plant as a whole was a structural_component of the kf-ids apartment buildings even though the total energy plant was owned by a person separate from the owner of the apartment complex the court noted that the definition of structural_components of a building in sec_1 e includes all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts the court found that petitioners’ total energy plant was an integral and permanent part of the central heating and air conditioning system for buildings in the apartment complex t c pincite the court stated that the separate ownership of the energy plant in the present circumstances is wholly irrelevant t c pincite n as a result the court held that petitioners’ total energy plant was a structural_component of the kf-ids apartment complex and was not eligible_property for which an investment_tax_credit could be allowed in reaching its holding the court in samis found the economic interdependence between petitioners and the kf-ids apartment complex very relevant to its determination that petitioners did not operate as an independent supplier of energy and that their energy plant was an integral and permanent part of the apartment complex the energy provided by petitioners could be furnished only to the apartment complex owned by kf-ids during the term of the 30-year contract between petitioners and kf- ids kf-ids had the right to purchase the total energy plant for percent of its original plr-145348-10 cost if the contract was not renewed if petitioners failed to provide the energy services required by kf-ids kf-ids reserved the right to terminate the contract and succeed to the ownership of the energy plant and distribution system unlike petitioners’ total energy plant in samis taxpayer’s district cooling system in downtown city was designed and operated from the beginning to serve numerous customers taxpayer’s district cooling system has physically expanded along with its customer base and operates independently of any of the building systems operated by its customers while the ballpark and the building have chillers located within them these chillers are not dedicated to providing cooling to respectively the ballpark and the building whether the ballpark chiller plant is operated depends on the overall demand of taxpayer’s customers not the specific demands of the ballpark similarly taxpayer can provide chilled water into the building through its closed loop pipeline even if plant is not in operation and taxpayer can use plant in the building even if taxpayer is not providing cooling services to the building further each of taxpayer’s customers has a separate contract with taxpayer to provide cooling none of these contracts give any of taxpayer’s customers any rights to take over ownership of taxpayer’s district cooling system in downtown city either upon a breach by taxpayer during the term of the contract or at the termination of the contract with the particular customer moreover a customer that stopped using taxpayer’s district cooling system in downtown city could continue to operate its building’s central air conditioning system but would need to find some other source that could cool the water to be circulated through the customer’s system the customers that had other cooling systems before they contracted with taxpayer could begin reusing their earlier cooling systems customers also could install equipment that would use a resource other than chilled water for their cooling such as electric motors that run a cooler based on these factual differences we believe that taxpayer’s district cooling system in downtown city is not similar to petitioners’ total energy plant in samis accordingly the tangible depreciable_property taxpayer uses in its activity of circulating chilled water through a closed loop pipeline to a heat_exchanger located in the customers’ buildings are not structural_components conclusion based solely on the facts and representations and the relevant law and analysis set forth above we conclude that to the extent that taxpayer’s tangible depreciable_property used in its business activity of circulating chilled water through a closed loop pipeline to a heat_exchanger located in customers’ buildings to cool such buildings is not plr-145348-10 described in asset classes dollar_figure through of revproc_87_56 is not classified under sec_168 and is not otherwise classified under sec_168 such property used in such business activity does not have a class_life and as such is 7-year_property described in sec_168 in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
